Case 2:19-cv-05821-FLA-MAA Document 50 Filed 12/28/20 Page 1 of 1 Page ID #:927

                                                                              December 24, 2020

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA



 In the Matter of the Creation of the            )
 Calendar                                        )      ORDER OF THE CHIEF JUDGE
                                                 )
 of                                              )                   20-187
                                                 )
 Judge FERNANDO L. AENLLE-ROCHA                  )
                                                 )

       Pursuant to the recommended procedure adopted by the Court for the creation of the
 calendar of Judge Fernando L. Aenlle-Rocha,

       IT IS HEREBY ORDERED that the following cases are hereby transferred from the
 calendar of Judge Philip S. Gutierrez to the calendar of Fernando L. Aenlle-Rocha:

      2:17-cv-07887-PSG-KSx         Council on American-Islamic Relations-CA et al v.
                                    Federal Emergency Management Agency et al
      2:19-cv-05821-PSG-MAAx        Michael Watkins et al v. Woodridge Productions, Inc.
                                    et al
      2:19-cv-06265-PSG-JEMx        Elizabeth Touran Sedigh v. Mercedes-Benz USA,
                                    LLC et al
      2:19-cv-07938-PSG-AGRx        Financial Pacific Insurance Company v. United States
                                    Fire Insurance Company, et al
      2:19-cv-08319-PSG-JEMx        Kevin Walls v. Kiewit Corporation
      2:19-cv-10799-PSG-MAAx        Charlotte Greene et al v. Garfield Beach CVS L.L.C.
      2:19-cv-10835-PSG-MRWx        Luis Marquez v. Su Yeon Oh et al
      2:20-cv-05185-PSG-SKx         Rafael Arroyo, Jr. v. Alpha Beta Company et al
      2:20-cv-08303-PSG-AGRx        Rashina Daniel et al v. Los Angeles County et al
      8:20-cv-01121-PSG-KESx        Brian Whitaker v. Darren Edward Esslinger et al

       On all documents subsequently filed in the case, please substitute the Judge initials
 FLA after the case number in place of the initials of the prior Judge.



 DATED: December 24, 2020
                                                     Chief Judge Philip S. Gutierrez
